                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

SAMMY BRIAN MORRIS,                           )
                                              )
      Plaintiff,                              )
v.                                            )             CV418-272
                                              )
CHATHAM COUNTY C.N.T. DIVISION,               )
Narcotics Division,                           )
                                              )
      Defendant.                              )

         ORDER AND REPORT AND RECOMMENDATION

      Pro se plaintiff Sammy Brian Morris, detained at Chatham County

Jail, alleges in his 42 U.S.C. § 1983 Complaint that he was subjected to

excessive force. Doc. 1 at 5-6. The Court granted plaintiff’s request to

pursue his case in forma pauperis (IFP), doc. 3, and he returned the

necessary forms. Docs. 4, 5 & 6. The Court now screens the Complaint

pursuant to 28 U.S.C. § 1915A. 1


1
   During the early screening required by § 1915A, the Court must identify
“cognizable claims” in the prisoner’s complaint and dismiss any claim that is
frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks
monetary relief from a defendant immune from such relief.
   Because the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a
complaint pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79
(11th Cir. 2001), allegations in plaintiff’s Complaint are taken as true and construed
in the light most favorable to him. Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th Cir.
2011). Conclusory allegations, however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678
      Morris alleges that he fled on foot after a routine traffic stop in

Bloomingdale, Georgia.         Doc. 1 at 5.      He then became “inescap[a]bly

tangled in a briar patch.” Id. He claims he fell to the ground before

officers arrived, but that a Bloomingdale officer tased him anyway. Id.

After he had been subdued, a member of the “Chatham County Narcotics

team,” the Court assumes that Morris is referring to the County’s

Counter Narcotics Team (“CNT”), see Counter Narcotics Team,

https://cnt.chathamcountyga.gov/ (last visited Jan. 14, 2019), proceeded

into the briar patch to retrieve plaintiff and physically assaulted him. Id.

Morris claims that his arm was broken in this assault and that he

sustained other injuries. Id. He was then taken to a waiting ambulance

where he received treatment for his broken arm and the other injuries he

sustained during his arrest. Id.

      Morris also claims that after he was escorted to the hospital, he was

sexually assaulted on the loading dock of the hospital.              Id. at 6.

According to Morris, CNT officers asked him “ ‘Where did [he] have all of

the drugs hidden?”          Id.    “In a very condescending tone,” Morris

responded that he had drugs hidden on his person, and a body cavity


(2009) (discussing a Rule 12(b)(6) dismissal).
                                           2
search was performed. Id. Morris alleges that the officer performing

this search made inappropriate comments to him during this procedure.

Id.

      As an initial matter, plaintiff has filed suit against the CNT itself.

Doc. 1 at 4.    However, the Police Department, and by extension its

subdivision, is not an entity subject to suit under § 1983. Lovelace v.

DeKalb Cent. Prob., 144 F. App'x 793, 795 (11th Cir. 2005) (county

police department not a legal entity subject to suit under § 1983); Dean

v. Barber, 951 F.2d 1210, 1214 (11th Cir. 1992) (sheriff and police

departments are not considered legal entities subject to suit), cited by

Bunyon v. Burke Cnty., 285 F. Supp. 2d 1310, 1328 (S.D. Ga. 2003). To

the extent Morris believes that the department is responsible as the

officers’ employer, claims against local governments, government

officials, or supervisors brought pursuant to § 1983 cannot be based

upon theories of respondeat superior or vicarious liability. See Polk Cty.

v. Dodson, 454 U.S. 312, 325 (1981); Monell v. Dep’t of Soc. Servs. of

New York, 436 U.S. 658, 691 (1978); Brown v. Crawford, 906 F.2d 667,

671 (11th Cir. 1990). That is, a governmental entity cannot be held

liable just because it employs a tortfeasor. The CNT, therefore, is not a

                                     3
viable defendant and Plaintiff’s claims against the CNT should be

DISMISSED.

      Morris has also listed as additional defendants “[a]ny and all

officers and agents involved.” Doc. 1 at 4. Thus, it is clear from the face

of plaintiff’s complaint that he is attempting to sue the various police

officers involved in his arrest, though he apparently does not know their

names or any other individually identifying information. Accordingly,

the Clerk is DIRECTED to amend the caption in this case to list as

defendants Bloomingdale Police Department, Officer John Doe 1, and

Chatham County Police Department, Officers John Does 2-4. 2

      Morris’s claims against the officers involved in his arrest sound in

excessive force. To allege excessive force by an officer in the course of

executing an arrest, a plaintiff must assert that the officer’s conduct was

objectively “unreasonable.” Graham v. Connor, 490 U.S. 386, 395-97

(1989). Such a test looks not to the motivation of the particular officer,

but instead examines whether a reasonable officer would have taken the

same action. Id. at 397. “Determining whether the force used to effect a


2
  As will be discussed further, plaintiff’s complaint lists four officers from whose
actions potential claims could arise. The officer who tased him after he fell in the
briar patch, the officer who allegedly beat him after he had been subdued, and the
two officers present during his alleged sexual assault.
                                           4
particular seizure is ‘reasonable’ under the Fourth Amendment requires

a careful balancing of the nature and quality of the intrusion on the

individual’s Fourth Amendment interests against the countervailing

governmental interests at stake.” Id. at 396 (quotes and cites omitted).

      Because “[t]he test of reasonableness under the Fourth
      Amendment is not capable of a precise definition or mechanical
      application,” . . . its proper application requires careful attention to
      the facts and circumstances of each particular case, including the
      severity of the crime at issue, whether the suspect poses an
      immediate threat to the safety of the officers or others, and
      whether he is actively resisting arrest or attempting to evade arrest
      by flight.

Id.     The Court examines “the fact pattern from the perspective of a

reasonable officer on the scene with knowledge of the attendant

circumstances and facts, and balanc[ing] the risk of bodily harm to the

suspect against the gravity of the threat the officer sought to eliminate.”

McCullough v. Antolini, 559 F.3d 1201, 1206 (11th Cir. 2009) (citing

Scott v. Harris, 550 U.S. 372, 383 (2007)). “Although some amount of

force is generally needed to subdue a suspect, the amount used must be

reasonably proportionate to the need for force.” Smith v. LePage, 834

F.3d 1285, 1294 (11th Cir. 2016); see also Scott, 550 U.S. at 383

(observing that in determining whether the Fourth Amendment was

violated, “we must still slosh our way through the factbound morass of
                                         5
‘reasonableness.’”).

      Morris has adequately alleged that the two anonymous officers

directly involved in his arrest subjected him to excessive force. As to

Officer John Doe 1, Plaintiff did not allege that he was unresisting or

subdued at the time that officer tased him.              He alleges that he was

“inescapably tangled.” Because of the lenient standards applied to pro se

plaintiffs’ pleadings, the Court will assume at this point that this

“inescapably tangled” turn of phrase indicates that Plaintiff was

unresisting and no longer attempting to evade capture.                    See contra

Mobley v. Palm Beach Cty. Sheriff Dep't, 783 F.3d 1347, 1355 (11th Cir.

2015) (reasonable to use taser on fleeing suspect who waded “into the

middle of a pond in what [officers] would have reasonably assumed was a

continuing attempt to evade capture”). As to Officer John Doe 2, he

alleges that he was beaten and that his arm was broken after he had

already been subdued by Officer John Doe 1. Altogether taken as true,3

as his allegations against Officers John Does 1 and 2 must be at this

stage, they are enough to warrant a response.

3
 Plaintiff is reminded that lying under oath, either live or “on paper,” is illegal and
punishable by severe sanctions, including criminal prosecution. See United States v.
Roberts, 308 F.3d 1147, 1155 (11th Cir. 2002); see also Colony Ins. Co. v. 9400
Abercorn, LLC, 866 F. Supp. 2d 1376, 1378 n. 2 (S.D. Ga. 2012)
                                         6
     As to the two officers plaintiff alleges performed the body cavity

search at the hospital, the Fourth and Eighth Amendments apply. The

Eleventh Circuit has held that when a search is conducted for evidence,

“an officer must have at least a reasonable suspicion that the strip search

is necessary for evidentiary reasons.” Evans v. Stephens, 407 F.3d 1272,

1279 (11th Cir. 2005).     The Eleventh Circuit also noted that this

“reasonable suspicion” standard might be higher when the search

involves “touching genitalia and penetrating anuses.” Id. In that case

“if the search were conducted for purposes unrelated to security

considerations, not only would it violate the fourth amendment, . . . , but

also it may constitute cruel and unusual punishment under the eighth

amendment.” Tribble v. Gardner, 860 F.2d 321, 325 n. 6 (9th Cir. 1988);

cited in Garrett v. Carter, 2015 WL 150213, *2 (M.D. Ga. 2015). The

Court also looks to the manner in which the searches are conducted.

Powell v. Barrett, 541 F.3d 1298, 1306-1314 (11th Cir. 2008) (“We also

assume, of course, that the searches are not conducted in an abusive

manner.”); Evans v. Stephens, 407 F.3d 1272 (11th Cir. 2005) (body

cavity search violated constitutional rights where individuals were

searched in a broom closet, unnecessary force was used, individuals were

                                    7
ridiculed, hit, and penetrated by an object). Here, Plaintiff alleges that

two officers performed a search for drugs, the search occurred in a public

place (the hospital loading dock), and the officers made derogatory

commentary about the search. Taken as true, this is enough to warrant

a response.

     In conclusion, Plaintiff’s claims against the CNT should be

DISMISSED.       His claims for violations of the Fourth and Eighth

Amendments by the four unnamed police officers, are APPROVED for

service and the Clerk is DIRECTED to forward a copy of this Order,

along with plaintiff’s Complaint, to the Marshal for service upon the

defendants so that they may respond.

     Meanwhile, it is time for plaintiff to pay his filing fee. His PLRA

paperwork reflects $29.30 in average monthly deposits.        Doc. 5.   He

therefore owes a $5.86 initial partial filing fee. See 28 U.S.C. § 1915(b)

(1) (requiring an initial fee assessment “when funds exist,” under a

specific 20 percent formula).    Plaintiff’s custodian (or designee) shall

remit the $5.86 and shall set aside 20 percent of all future deposits to his

account, then forward those funds to the Clerk each time the set aside

amount reaches $10.00, until the balance of the Court’s $350.00 filing fee

                                     8
has been paid in full. 4

      This Report and Recommendation (R&R) is submitted to the

district   judge assigned to this action,               pursuant      to 28      U.S.C.

§ 636(b)(1)(B) and this Court’s Local Rule 72.3.                 Within 14 days of

service, any party may file written objections to this R&R with the Court

and serve a copy on all parties.            The document should be captioned

“Objections to Magistrate Judge’s Report and Recommendations.” Any

request for additional time to file objections should be filed with the

Clerk for consideration by the assigned district judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge    will   review     the magistrate        judge’s    findings     and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

4
   The Clerk is DIRECTED to send this Order to plaintiff’s account custodian
immediately. In the event he is transferred to another institution, his present
custodian shall forward a copy of this Order and all financial information concerning
payment of the filing fee and costs in this case to plaintiff’s new custodian. The
balance due from plaintiff shall be collected by the custodian at his next institution in
accordance with the terms of the payment directive portion of this Order.
                                           9
App’x 542, 545 (11th Cir. 2015).

     SO ORDERED AND REPORTED AND RECOMMENDED,

this 22nd day of January, 2019.



                                    _______________________________
                                    CHRISTOPHER L. RAY
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                   10
